     Case 2:16-md-02724-CMR Document 1007 Filed 05/28/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE GENERIC PHARMACEUTICALS PRICING                   MDL 2724
ANTITRUST LITIGATION                                    16-md-2724

                                                 HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                      Civil Action Nos.
ALL ALBUTEROL END-PAYER ACTIONS                        16-AL-27242
ALL AMITRIPTYLINE END-PAYER ACTIONS                    16-AM-27242
ALL AMITRIPTYLINE INDIRECT RESELLER ACTIONS            16-AM-27243
ALL BACLOFEN END-PAYER ACTIONS                         16-BC-27242
ALL BACLOFEN INDIRECT RESELLER ACTIONS                 16-BC-27243
ALL BENAZEPRIL END-PAYER ACTIONS                        16-BZ-27242
ALL CLOBETASOL END-PAYER ACTIONS                       16-CB-27242
ALL CLOBETASOL INDIRECT RESELLER ACTIONS               16-CB-27243
ALL CLOMIPRAMINE END-PAYER ACTIONS                     16-CM-27242
ALL DESONIDE END-PAYER ACTIONS                          16-DS-27242
ALL DESONIDE INDIRECT RESELLER ACTIONS                  16-DS-27243
ALL DIGOXIN END-PAYER ACTIONS                          16-DG-27242
ALL DIGOXIN INDIRECT RESELLER ACTIONS                  16-DG-27243
ALL DIVALPROEX END-PAYER ACTIONS                       16-DV-27242
ALL DIVALPROEX INDIRECT RESELLER ACTIONS               16-DV-27243
ALL DOXYCYCLINE END-PAYER ACTIONS                      16-DX-27242
ALL DOXYCYCLINE INDIRECT RESELLER ACTIONS              16-DX-27243
ALL ECONAZOLE END-PAYER ACTIONS                        16-EC-27242
ALL FLUOCINONIDE INDIRECT RESELLER ACTIONS              16-FL-27243
ALL LIDOCAINE-PRILOCAINE END-PAYER ACTIONS             16-LD-27242
ALL LIDOCAINE-PRILOCAINE INDIRECT RESELLER             16-LD-27243
ACTIONS                                                 16-PV-27242
ALL PRAVASTATIN END-PAYER ACTIONS                       16-PP-27242
ALL PROPRANOLOL END-PAYER ACTIONS                       16-PP-27243
ALL PROPRANOLOL INDIRECT RESELLER ACTIONS              16-UR-27242
ALL URSODIOL END-PAYER ACTIONS                         16-UR-27243
ALL URSODIOL INDIRECT RESELLER ACTIONS
                                                         18-cv-2401
1199 SEIU NATIONAL BENEFIT FUND, et al. v.
ACTAVIS HOLDCU U.S., INC., et al.




     ORDER REGARDING SUMMONSES ISSUED IN CONNECTION WITH END-
  PAYER AND INDIRECT RESELLER PLAINTIFFS’ AMENDED COMPLAINTS
       Case 2:16-md-02724-CMR Document 1007 Filed 05/28/19 Page 2 of 4




       Upon the filing of the Amended Complaints in the above-captioned actions on April 26,

2019, the Clerk of Court issued Summonses where the docket did not list counsel as having

entered an appearance for a Defendant, as set forth in the chart attached as Appendix A.

Because of the complexity of the MDL and the number of cases and parties thereto, it appears

that Summonses may have been issued in error.

       AND NOW, this 28th day of May 2019, it is hereby ORDERED that:

       1.      Summonses are not required to be served upon any Defendants who already have

been served or agreed to waive service and Plaintiffs have no service obligations under Federal

Rule of Civil Procedure 4 as to such Summonses.

       2.      Counsel for Defendants who have not filed a Notice of Appearance in any case

shall do so forthwith.

       3.      Counsel for Defendants who have filed a Notice of Appearance shall review the

dockets for these cases and determine whether the appearance has been correctly associated with

their clients and shall promptly notify the Clerk’s Office of any previous entry of appearance that

is not associated on the docket with the appropriate Defendant.

       It is so ORDERED.

                                                             BY THE COURT:

                                                             /s/ Cynthia M. Rufe

                                                             _____________________
                                                             CYNTHIA M. RUFE, J.




                                                2
      Case 2:16-md-02724-CMR Document 1007 Filed 05/28/19 Page 3 of 4




                                 Appendix A

Actavis Holdco US, Inc.                  16-CB-27242
Actavis Pharma, Inc.                     16-CB-27243
                                         16-DS-27242
                                         16-DS-27243
                                         16-DX-27242
                                         16-DX-27243
                                         16-FL-27242
                                         16-FL-27243
                                         16-PP-27242
                                         16-PP-27243
                                         16-UR-27242
                                         16-UR-27243

Aurobindo Pharma USA, Inc.               18-cv-2401
Barr Pharmaceuticals, Inc.               18-cv-2401

Dava Pharmaceuticals, LLC                18-cv-2401
Dr. Reddy’s Laboratories                 16-DV-27242
                                         16-DV-27243
                                         18-cv-2401

Fougera Pharmaceuticals, Inc.            18-cv-2401

Generics Bidco I, LLC                    18-cv-2401

Heritage Pharmaceuticals, Inc.           18-cv-2401

Impax Laboratories, Inc.                 16-DG-27242
                                         16-DG-27243
                                         16-LD-27242
                                         16-LD-27243
Lupin Pharmaceuticals, Inc.              16-PV-27242

Mayne Pharma, Inc.                       16-DX-27242

Mylan Inc.                               16-AL-27242
Mylan Pharmaceuticals, Inc.              16-AM-27242
                                         16-BZ-27262
                                         16-CM-27242
                                         16-PP-27242
                                         16-DX-27243
                                         18-cv-2401



                                     3
      Case 2:16-md-02724-CMR Document 1007 Filed 05/28/19 Page 4 of 4




Par Pharmaceutical, Inc.                 16-AM-27242
                                         16-AM-27243
                                         16-BC-27242
                                         16-BC-27243
                                         16-DG-27242
                                         16-DG-27243
                                         16-DV-27242
                                         16-DV-27243
                                         16-DX-27242
                                         16-DX-27243
                                         16-PP-27242
                                         16-PP-27243

                                         18-cv-2401

Perrigo New York, Inc.                   16-CB-27242
                                         16-CB-27243
                                         16-DS-27243
Pliva, Inc.                              18-cv-2401

Sandoz, Inc.                             16-DS-27242
                                         18-cv-2401

Teligent, Inc.                           16-EC-27242

Zydus Pharmaceuticals USA Inc.           16-DV-27242
                                         16-PV-27242




                                     4
